Case 1:18-cV-21483-KI\/|W Document 84-13 Entered on FLSD Docket 10/06/2018 Page 1 of 1

UN'ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FL()R[DA

Civil Case Number: 18-cv-2 1 483
Honorable United States District Court Judge:
PETER M. VUJIN,
Plaintiff,
vs.
JENNIFER FALCONE, individually and in official capacity,
THE FLORIDA BAR, a subdivision and Agency of the State of Florida,
RUSSELL W. GALBUT, individually,
MONICA GORDO, State Court Judge, individually and in official capacity,
ERIC GRABOIS, individually,
ERIC J. GRABOIS, P.L, a Florida Company,
MICHAEL HIGER, solely in official capacity as the President of the Florida Bar,
MIRADOR 1200 CONDOMlNlUM ASSOCIATION, TNC., a Florida Corporation,
PEYTON BOLLIN, P.L., A Florida Company,

RONALD WOLFF, individually, AND
JOHN DOE, individually and in his official capacity as bailiff of the State of Florida.

28 US CODE SECTION 1746 STATEMENT OF WITNESS
ZOUBIR CHENINI
COMES NOW, ZOUBIR CHENINI, and being first duly swom, states as follows:
l. My name is ZOUBIR CHEN[NI and I am over 18 years of age. I have personal
knowledge of all the facts stated herein because l was present when they happened. l am

competent to testify and will do so in court.

2. PETER M. VUJIN asked me to accompany him to the Miami-Dade County Courthouse,
located at 73 West Flagler Street, Miami, Florida, when he went to court because he was

scared, and is scared, to attend court alone.

3. In particular, on 1/10/2017, I accompanied PETER M. VUJIN to a hearing in the case

